Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-52 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest each of the pair of first connection regions being a region in which twist as occurs in the pair of torsion bars does not occur as set forth in the claimed combination;
Regarding claim 2 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the outer edge of the mirror unit and the inner edge of the frame are connected to each other so that the curvature in each of the pair of first connection regions is continuous when viewed from a direction perpendicular to the first axis and the second axis as set forth in the claimed combination; and 
Regarding claims 6, 15 and dependent claims, claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the frame includes a pair of first portions connected to the mirror unit and extending in a direction parallel to the first axis, and wherein a width of each of the pair of first portions in a direction parallel to the second axis becomes smaller as it goes away from each of the pair of first connection region as set forth in the claimed combination. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5/25/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872